ON MOTION.
The motion to correct the judgment hereinbefore rendered by this Court in this case will be sustained, and that judgment will be set aside, and another entered, reading as follows:
This cause having been submitted at a former day of this term on the record herein from the Chancery Court of Sunflower County, and this Court having sufficiently examined and considered the same, and being of the opinion that there is partial error therein, doth order and adjudge and decree that the decree of said Chancery Court rendered in this cause on the 20th day of November, 1945, be and the same is hereby affirmed and shall remain in full force and effect except insofar as it dismisses the *Page 647 
original bill of complaint of D. Colotta and Mary Colotta, and this Court now here proceeding to render the decree that should have been rendered in the court below on the original bill of complaint doth order and adjudge and decree that as against W.H. Middleton and Mrs. Lillie Cox, the appellant, D. Colotta, is the owner in fee simple of the hereinafter described property in the City of Indianola, Sunflower County, Mississippi, described as: a parcel of land in Lot 3 of Subdivision of Lot 24 of Block O of the Maclin Addition to the City of Indianola, Sunflower County, Mississippi, described as a parcel 16 feet wide from North to South and bounded on the East and West by the East and West lines of said Lot 3 and lying immediately South of the North 150 feet off of said Lot 3, and that the title of D. Colotta to said property is quieted and confirmed in him, and all claim of the said W.H. Middleton and the said Mrs. Lillie E. Cox thereto is cancelled and annulled as a cloud on his said title. It is further ordered and adjudged and decreed that the appellants do have and recover of and from the appellees and cross-appellants all of the costs in this Court.